

116 HR 2060 IH: Ensuring a Secure Afghanistan Act
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2060IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Banks (for himself, Ms. Cheney, Ms. Stefanik, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide oversight over talks between the United States and the Taliban, limit the use of funds
			 to reduce the total number of members of the Armed Forces serving on
			 active duty who are deployed to Afghanistan until certain conditions on
			 the ground are fulfilled, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring a Secure Afghanistan Act. 2.FindingsCongress finds the following:
 (1)A premature withdrawal of United States Armed Forces from Afghanistan would result in increased instability, violence, and the loss of human rights established through the presence of the United States and its allies over the past 17 years.
 (2)It is the objective of the United States Government to ensure a secure and stable Afghanistan that has the ability to secure its borders, maintain its own military forces, and prevent the establishment of terrorist safe havens that could be used to launch attacks against the United States.
 (3)A hasty withdrawal without ensuring the stability of the Government of Afghanistan and its ability to perform the functions as outlined will impact the security of the United States and its allies. Additionally, a hasty withdrawal will jeopardize the tremendous gains made in development and human rights for the citizens of Afghanistan.
 (4)The current talks with the Taliban led by Special Representative Zalmay Khalilzad have excluded the legitimate Afghan government, despite the apparent completion of two draft agreements between the United States and the Taliban. Other vital constituencies have been excluded as well.
 (5)The foreign terrorist organization al Qaeda, responsible for the attacks of September 11, 2001, continues to operate in Afghanistan.
 (6)The Taliban, which contests or controls approximately half of Afghanistan, has a strong and intricate relationship with al Qaeda, and al Qaeda still sees Afghanistan as a safe haven for its leadership.
 (7)The Taliban has not publicly disavowed al Qaeda, Osama bin Laden, or al Qaeda’s current leader, Ayman al Zawahiri. The Taliban has also never apologized for harboring al Qaeda, the 9/11 hijackers, and others responsible for murdering thousands of American citizens.
 (8)The withdrawal of United States Armed Forces from Afghanistan, a long-standing Taliban demand, is a key component of the ongoing talks between the United States and the Taliban.
 (9)The Islamic State of Iraq and Syria, also known as ISIS, grew rapidly after the United States withdrawal of forces from Iraq in 2011. Today, ISIS still controls thousands of militants, including in Afghanistan.
 (10)According to the administration’s South Asia strategy, announced by the President in August 2017, Conditions on the ground—not arbitrary timetables—will guide our strategy from now on.. 3.Briefing on United States-Taliban or Afghan talks and any effects on the total number of members of the Armed Forces serving on active duty who are deployed to Afghanistan (a)Briefing requiredThe Secretary of State or the Special Representative for Afghanistan Reconciliation shall, in coordination with the Secretary of Defense, brief the appropriate congressional committees regarding talks with the Afghan government or the Taliban if any such talks are ongoing, as well as the effects these talks are having or will have on the posture of United States Armed Forces in Afghanistan. The briefing may be provided in unclassified or classified form.
 (b)Monthly updateA briefing described in paragraph (1) shall occur— (1)not later than 30 days after any initial diplomatic engagement with the Taliban or the Afghan Government;
 (2)not later than 30 days after the enactment of this Act, if such engagement is ongoing on such date of enactment; and
 (3)every 30 days thereafter until the close of talks. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.
				4.Limitation on use of funds to reduce the total number of members of the Armed Forces serving on
			 active duty who are deployed to Afghanistan
 (a)In generalNone of the funds made available to the Department of Defense for fiscal year 2019 may be used to reduce the total number of members of the United States Armed Forces serving on active duty who are deployed to Afghanistan below 10,000 unless, not later than 180 days prior to such reduction, the Director of National Intelligence certifies to the appropriate congressional committees that the Taliban—
 (1)including chief and deputy Taliban leaders who may not have been present at the talks between the United States and the Taliban, has rejected al Qaeda by name;
 (2)has committed not to— (A)fight alongside al Qaeda;
 (B)have financial ties with al Qaeda; (C)communicate with al Qaeda; and
 (D)have any other affiliation with al Qaeda; (3)supports the legitimacy of the Afghan Constitution;
 (4)commits to protecting the rights of women and girls to access public healthcare, hold property, access education, and have freedom of movement;
 (5)commits to stop receiving funds and military support from non-Afghan governments or organizations; (6)will assist and be an active participant with the Government of the United States and the Government of Afghanistan in future counterterrorism operations;
 (7)commits to ensuring that its full membership is subject to the assurances described in this paragraph; and
 (8)commits to turn over to the Government of Afghanistan any members of the Taliban that violate any of the assurances described in this paragraph.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.
				